Citation Nr: 1101040	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 10 percent disabling.  

2.  Evaluation of a bilateral hearing loss disability, currently 
rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from March 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Fort Harrison, Montana, 
Regional Office (RO).  


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  PTSD is manifested by anxiety, sleep disturbance, panic 
attacks, nightmares and depression.  The disorder approximates 
occupational and social impairment with occasional decrease in 
work efficiency.  

2.  On VA audiometric examination in February 2010, the right ear 
had an average decibel loss of 71 with a speech recognition score 
of 83 percent (Level III).  The left ear had an average decibel 
loss of 74 with a speech recognition score of 80 percent (Level 
V).


CONCLUSIONS OF LAW

1.  PTSD is 30 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130; Diagnostic Code (DC) 9411 (2010).

2.  The criteria for an evaluation higher than 10 percent 
disabling for bilateral hearing loss disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
December 2009 and January 2010.  The Board notes that the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty 
to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, available service and private 
treatment records have been obtained.  We also note that the 
appellant has been afforded appropriate and adequate VA 
examinations as they reflect a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board 
finds that the appellant's disabilities have not significantly 
changed and that a uniform rating is appropriate.  

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The Secretary, 
acting within his authority to adopt and apply a schedule of 
ratings, chose to create one general rating formula for mental 
disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 
4.130.  By establishing one general formula to be used in rating 
more than 30 mental disorders, there can be no doubt that the 
Secretary anticipated that any list of symptoms justifying a 
particular rating would in many situations be either under- or 
over-inclusive.  The Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides guidance 
as to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of those 
symptoms on the claimant's social and work situation.  Instead, 
the rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992). 

The General Rating Formula provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130 
(2010).

The rating formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

The appellant's service-connected bilateral hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average pure tone hearing 
threshold level, as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per 
second, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing impairment 
from Table VI or VIa. 38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average intersect. 
38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing, 
while the vertical columns represent the ear having the poorer 
hearing.  The percentage evaluation is located at the point where 
the row and column intersect. 38 C.F.R. § 4.85(e). In addition, 
38 C.F.R. § 4.86 applies to exceptional patterns of hearing 
impairment.  Under its provisions, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman Numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher numeral. 38 C.F.R. § 4.86.

Analysis

PTSD

The appellant has appealed the denial of a rating higher than 10 
percent disabling for PTSD.  This rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.  To warrant a 
rating of 30 percent the evidence must show occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal).  

In January 2010, it was noted that the criteria were met for 
anxiety and depression as evidenced by depressed mood, sleep 
disturbance, decreased energy and panic attacks two months.  
Depressive disorder, nos, anxiety disorder, nos were diagnosed 
and a GAF score of 58 was assigned.  

In a February 2010 examination, the appellant reported continued 
nightmares.  Examination revealed that the appellant was 
appropriately dressed and groomed, and was pleasant and 
cooperative.  His speech was clear, coherent, and well placed.  
There was no evidence of thought disorder, psychosis and/or 
mania.  His mood was slightly anxious and he denied suicidal 
ideation, intent or plan.  He reported some problems with short 
term memory loss but his insight and judgment were fair.  

In the February 2010 VA compensation and pension examination, the 
appellant reported having claustrophobic reactions, bad dreams 
and sleep disturbance.  It was noted that the appellant was a 
self employed carpenter from 1953 until 1991 when he started 
collecting Social Security.  He continued to work and earned some 
money in carpentry last year.  The appellant reportedly had a 
common law companion for 20 years.  He described the relationship 
as pretty good but stated they fight to stay together.  He 
reported going for walks with a few friends and for drives.  The 
appellant noted some suicidal thoughts as a youngster but none as 
an adult.  Examination revealed the appellant was cooperative 
although he did not understand all the questions or how to answer 
them.  He was oriented to time, place and person, and showed no 
problem with a formal thought disorder or any psychotic symptoms.  
He maintained minimal personal hygiene and was well groomed.  The 
appellant took care of household chores.  He assumed that his 
memory was diminishing but appeared to be about typical for his 
age.  He reported no ritualistic behaviors interfering with 
routine activities, and his speech appeared normal in 
articulation with some latency and poverty expression.  

The appellant described anxiety, panic attacks and depressive 
feelings.  During times of depression, his interests are low, he 
avoids people, and feels irritated.  The examiner related that 
the appellant met the avoidance, exposure and hyperarousal 
criterion.  It was noted that in recent years he has been able to 
suppress his anger but will have moderate problems with verbal 
abuse of his spouse.  He described difficulty concentrating about 
25 percent of the time and was unclear about whether he had 
unusually high startle or hypervigilant responses.  The appellant 
was socially impaired somewhat by his claustrophobic reactions, 
his irritability, and his use of alcohol.  PTSD, chronic and mild 
with claustrophobic reactions, was diagnosed.  A GAF score of 65 
was assigned.  The examiner opined that the appellant suffered 
from the mental disorders diagnosed above which lead to 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to perform 
occupational tasks only under periods of significant stress.  

In April 2010, the appellant reported continued nightmares.  He 
stated that he has been working a little bit on his boat trailer 
and that he was looking forward to going fishing with a few 
friends.  He also noted that he would like to leave the state and 
visit his sister with Alzheimer's disease.  Examination revealed 
that the appellant was appropriately dressed and groomed, and was 
pleasant and cooperative.  His speech was clear, coherent, and 
well placed.  There was no evidence of thought disorder, 
psychosis or mania.  His mood was slightly anxious and he denied 
suicidal ideation, intent or plan.  He reported some problems 
with short term memory loss, but his insight and judgment were 
fair.  

In another examination in April 2010, the appellant reported 
depression since his return from service.  He stated his anxiety 
and claustrophobia have recently worsened.  He reported having a 
significant other and outdoor activities for recreational 
pursuits.  Mild depression and anxiety were noted.  There were 
reports of some short term memory problems and sleep 
disturbances.  Examination revealed no evidence of psychomotor 
agitation or retardation.  Although he was a reticent historian, 
he was cooperative.  His mood was dysthymic, thought form linear 
and logical, insight average and he was oriented to person, place 
and time.  PTSD associated with depression and anxiety was 
diagnosed and a GAF score of 55 assigned.  

In July 2010, the appellant reported problems with sleep, 
depression and nightmares.  

Based on the evidence presented, the Board finds that an 
evaluation of 30 percent disabling for PTSD is warranted.  In 
this regard, we find that symptoms of PTSD that more nearly 
approximate the criteria for a 30 percent rating.  38 C.F.R. 
§ 4.7.  The appellant has reported anxiety, irritability, sleep 
disturbance, panic attacks, nightmares and depressive feelings.  
The evidence further shows some problems with short term memory 
loss and slightly anxious mood.  Furthermore, it was shown in 
February 2010 that the appellant maintained minimal personal 
hygiene.  He also described difficulty concentrating about 25 
percent of the time.  These findings justify an evaluation of 30 
percent disabling.  

However, we find that an evaluation higher than 30 percent 
disabling is not warranted.  Although the appellant has reported 
that they have to fight to stay together, he nevertheless 
reported having a companion for over 20 years.  He also expressed 
the desire to visit his sister.  Furthermore, the appellant 
reported that he had a few friends and that he engaged in 
activities with them.  It is also shown that he does outdoor 
activities for recreational pursuits.  He retired in 1991 when he 
became eligible for Social Security but continues to work in 
carpentry at times.  Although there were some reports of short 
term memory loss and problems with concentration, examinations 
have shown his insight and judgment were fair, speech coherent 
and that he is oriented to person, place and time.  There is also 
an absence of a thought disorder, psychosis and/or mania.  We 
also note that the February 2010 VA examiner opined that the 
appellant suffered from the mental disorders diagnosed above 
which lead to occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and ability to 
perform occupational tasks only under periods of significant 
stress.  The above does not justify an evaluation higher than 30 
percent disabling.  

Furthermore, while an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage disability 
rating to be assigned (38 C.F.R. § 4.126), it is notable that for 
the period considered in this appeal GAF scores denote mild to 
moderate symptomatology.  The appellant has been assigned GAF 
scores ranging from 55 to 65.  The Board has been presented with 
a conflict in the record.  Clearly, different examiners have 
evaluated the appellant and assigned significantly different GAF 
scores.  Here, we find that each examiner is competent and we 
accept that each knows how to assign a GAF.  Furthermore, we find 
that the GAF scores in this case are accurate descriptive 
elements of the degree of impairment.  The Board is presented 
with equally probative evidence that the disability more closely 
approximates the criteria for the next higher evaluation.  
38 C.F.R. § 4.7 (2010).  The appellant meets only minimal 
hygiene.  He has anxiety, sleep disturbance, panic attacks, 
nightmares and depression.  However, an evaluation in excess of 
30 percent is not warranted.

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  We acknowledge his 
reports of nightmares, depression and irritability.  
Nevertheless, the more probative evidence shows that the 
appellant's disability is no more than 30 percent disabling.  The 
observations of the skilled professionals are more probative than 
the appellant's own characterization of his disability.  In 
short, the appellant's symptoms are more characteristic of a 
disability picture that is contemplated by a 30 percent rating.  
The Board does find that the appellant has been credible when 
reporting the specifics of his condition.  However, the credible 
testimony does not provide a basis for a higher rating.  For all 
the reasons set forth above, the preponderance of the evidence is 
against an evaluation higher than 30 percent disabling for PTSD. 

Bilateral Hearing Loss

The appellant has appealed the denial of an evaluation higher 
than 10 percent disabling for a bilateral hearing loss 
disability.  

On the February 2010 audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
80
85
80
LEFT
45
75
90
85

The appellant had a pure tone average of 71 for the right ear and 
74 for the left ear.  Speech audiometry revealed speech 
recognition ability of 83 percent in the right ear and 80 percent 
in left ear.  

The February 2010 audiological evaluation revealed an average 
right ear pure tone decibel loss of 71 with speech recognition of 
83 percent.  This corresponds to a numeric designation of Level 
III hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  
The appellant had a left ear average pure tone decibel loss of 74 
with speech recognition of 80 percent.  These findings are 
consistent with Level V hearing in the left ear.  These combined 
numeric designations result in a rating of no more than 10 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2010).  

As shown above, at most, the audiometric examinations support a 
10 percent rating for bilateral hearing loss disability.  The 
appellant asserts that his hearing loss has progressed over the 
years.  Although the appellant asserts that his hearing loss is 
worse than evaluated, the medical evidence prepared by a skilled 
neutral professional is more probative.  The Board notes that the 
appellant's assertions that his hearing had deteriorated are 
credible.  However, in determining the actual degree of 
disability, the examination findings are more probative of the 
degree of impairment.  Moreover, as noted above, the Court has 
noted that the assignment of disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  In this case, the numeric 
designations produce a 10 percent disability evaluation.  38 
C.F.R. Part 4 Diagnostic Code 6100.  

Furthermore, the Board notes that the appellant does not have an 
exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 
given that the results of audiology testing did not show puretone 
thresholds at all four of the specific frequencies of 55 decibels 
or more.  The results also failed to show that the pure tone 
threshold were 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz.  Accordingly, the 10 percent 
rating accurately reflects the degree of the appellant's service-
connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

Based on the foregoing, the claim for a higher evaluation for 
bilateral hearing loss disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra Schedular Consideration

We have also considered referral for an extraschedular rating.  
Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disabilities and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.


ORDER

An evaluation of 30 percent disabling for PTSD is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.   

An evaluation higher than 10 percent disabling for a bilateral 
hearing loss disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


